Quillian, Presiding Judge.
Under the facts of this case the trial judge’s charge with regard to the plaintiffs measure of damages resulting from application of the Georgia Motor Vehicle Accident Reparations Act (Ga. L. 1974, p. 113 et seq.) was not error. Especially is this true in view of the jury finding for the defendant. Milledge v. Boyett, 102 Ga. App. 628 (2) (117 SE2d 643); Baldwin Processing Co. v. Ga. Power Co., 112 Ga. App. 92 (7) (143 SE2d 761); Lewyn v. Morris, 135 Ga. App. 289 (3) (217 SE2d 642).

Judgment affirmed.


Shulman and Banke, JJ., concur.